                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION

FIRST ACCEPTANCE INSURANCE                    )
COMPANY, INC.,                                )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )   CIV. ACT. NO. 2:20-cv-554-TFM-C
                                              )
VANDERLISA ROSSER, et al.,                    )
                                              )
       Defendants.                            )

                                             ORDER

       Pending before the Court is Plaintiff’s Notice of Voluntary Dismissal Under Rule 41(a)

(Doc. 97, filed June 17, 2021) in which they seek to voluntarily dismiss all claims filed against

Defendant Tremaine Dixson, deceased, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of

Civil Procedure.

       The Rules of Civil Procedure permit a plaintiff to voluntarily dismiss an action without an

order of the court “by filing a notice of dismissal before the opposing party serves either an answer

or a motion for summary judgment” or “a stipulation signed by all parties who have appeared.”

FED. R. CIV. P. 41(a)(1)(A). A request to dismiss an action requires a court order and dismissal by

terms the court considers “proper” if Fed. R. Civ. P. 41(a)(1) does not apply. FED. R. CIV. P.

41(a)(2).

       This matter involves multiple parties and Plaintiff requests the Court dismiss only one (1)

of the named defendants. Admittedly, caselaw on dismissals under Rule 41(a) for only portions

of a case (claims or parties) has become increasingly muddled and hinges on the definition of “an

action” as used in the rule.




                                            Page 1 of 4
        In Perry v. Schumacher Grp. of La., 891 F.3d 954, 958 (11th Cir. 2018), the Eleventh

Circuit held that Fed. R. Civ. P. 41(a)(1) was not the appropriate mechanism for dismissal fewer

than all claims asserted in a lawsuit. In doing so, it noted that the plain language of Rule 41(a)(1)

contemplates dismissing an “action.” Id. “There is no mention in the Rule of the option to stipulate

dismissal of a portion of plaintiff's lawsuit - e.g., a particular claim - while leaving a different part

of the lawsuit pending before the trial court.” Id. (emphasis in original). However, the Perry court

did not address whether Rule 41(a)(1) applies to the dismissal of less than all defendants of a

lawsuit. This has resulted in quite the split between various district courts within the Circuit.

Compare Jackson v. Equifax Servs., LLC, Civ. Act. No. 119-096, 2020 U.S. Dist. LEXIS 14991,

2020 WL 476698 (S.D. Ga. Jan. 29, 2020) with Walker v. TransUnion LLC, Civ. Act. No. 1:19-

cv-85-MHT, 2019 U.S. Dist. LEXIS 50697, 2019 WL 1283440 (M.D. Ala. Mar. 20, 2019). In

fact, some district courts in this circuit have held that Perry now means that Rule 41 is not the

proper vehicle for dismissal a single party. See, e.g. McCrimager v. Roberson, Civ. Act. No. 4:18-

cv-179-WS/MJF, 2019 U.S. Dist. LEXIS 150509, *2, 2019 WL 4170190, *1 (N.D. Fla. July 29,

2019); Collins v. United of Omaha Life Ins. Co., Civ. Act. No. 6:21-cv-142-JA, 2021 U.S. Dist.

LEXIS 28731 (M.D. Fla. Feb. 16, 2021). Rather, these courts indicate that the procedural path to

effectuate the dismissal of a single defendant in a multiple defendant case is to utilize Fed. R. Civ.

P. 15(a).

        As Perry did not provide clarity on dismissing “an action” against only “one defendant of

several,” the Court must look elsewhere. Ultimately, the Court finds that Perry did not explicitly

overrule longstanding precedent that the Court has the authority to dismiss all claims against a

defendant under Fed. R. Civ. P. 41 even if there are other defendants in the case. Klay v. United

Healthgroup, Inc., 376 F.3d 1092, 1106 (11th Cir. 2004) (“[Fed. R. Civ. P.] 41 allows a plaintiff



                                              Page 2 of 4
to dismiss all of his claims against a particular defendant . . . .”); see also Plain Growers, Inc. ex

rel. Florists’ Mut. Ins. Co. v. Ickes-Braun Glasshouses, Inc., 474 F.2d 250, 254 (5th Cir. 1973)

(“There is little merit in the argument that the court could not dismiss the action as to less than all

defendants upon motion [under (a)(2)] . . . .”); Bonner v. City of Prichard, Ala., 661 F.2d 1206,

1209 (11th Cir. 1981) (en banc) (adopting all decisions of the former Fifth Circuit announced prior

to October 1, 1981, as binding precedent in the Eleventh Circuit).

       Nothing about Perry makes it clear that it is overruling longstanding precedent in Plain

Growers and Klay. Furthermore, requiring an amended complaint under Rule 15 does not provide

the certainty of a dismissal with prejudice that the parties request. It leaves open ambiguity in

dropping a defendant and whether a plaintiff may later reinstitute the action against that same

defendant. In short, parties that request a with prejudice dismissal should receive the certainty in

outcome they request.

       In sum, the Court finds it may still dismiss all claims against a single defendant in a multi-

defendant action under Fed. R. Civ. P. 41(a)(2) when requested by a plaintiff. See, e.g., Nat’l City

Golf Fin. v. Scott, 899 F.3d 412, 415 n.3 (5th Cir. 2018) (“Rule 41(a) permits a plaintiff to dismiss

just one defendant, ‘even though the action against another defendant would remain pending.’”)

(quoting Plains Growers, 474 F.2d at 253); Exxon Corp. v. Md. Cas. Co., 599 F.2d 659, 662-63

(5th Cir. 1979) (distinguishing between impermissible Rule 41(a) dismissals of individual claims

and permissible Rule 41(a) dismissals of individual defendants); 9 Wright & Miller, Federal

Practice & Procedure § 2362 (3d ed. Apr. 2018 update) (spotting a circuit split on this question but

calling this interpretation “the sounder view”).

       Based on the above, Plaintiff’s Notice of Voluntary Dismissal Under Rule 41(a) (Doc. 97)

is construed as a motion to dismiss under Fed. R. Civ. P. 41(a)(2) and the motion is GRANTED.



                                             Page 3 of 4
The claims in this case against Defendant Tremaine Dixson, deceased, are DISMISSED without

prejudice with each party to bear their own attorneys’ fees and costs.

       This case remains pending against the other named Defendants.

       DONE and ORDERED this the 21st day of June, 2021.

                                             s/Terry F. Moorer
                                             TERRY F. MOORER
                                             UNITED STATES DISTRICT JUDGE




                                           Page 4 of 4
